Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 6/1/22, Applicant amended claims 9, 12, 16-19, canceled claims 1-8 and 20-24, and added new claims 25-37.  Claims 9-19 and 25-37 are presented for examination.

Amendments to the Claims
Please amend claim 30 as follows:
30. (Currently Amended) T
receiving, by the computing device, user input identifying one or more variables; and
 generating, by the computing device, a list of endpoints based on the user input identifying one or more variables, wherein the list of endpoints includes endpoints which use the one or more variables.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Shan (CN 111752536) teaches displaying a list of function pages and downloading a function page to a development environment, does not teach storing endpoints in a repository or identifying endpoints within the development environment based on stored endpoints (Abstract);
	Cromp (20090292797) teaches selecting a proxy endpoint and sending it to a business application for a web service, does not teach storing endpoints in a repository or identifying endpoints within the development environment based on stored endpoints (paragraph 0014); and 
	Adams et al (20120221997) teaches accessing an IDE using URLs and using a search to create a list of said URLs, does not teach storing endpoints in a repository or identifying endpoints within the development environment based on stored endpoints (paragraphs 0014, 0015-0030 figure 1).

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for identifying endpoints within a development environment: storing, by a repository, an indication of one or more endpoints; storing, by a computing device, the environment supporting the development of software, the environment hosting one or more endpoints; identifying, by the computing device, one or more endpoints within the environment based on the indication of one or more endpoints; generating, by the computing device, a list of endpoints based on the identified one or more endpoints; and displaying, by the computing device, the list of endpoints.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for identifying endpoints within a development environment.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        7/1/22